People v Rios (2014 NY Slip Op 07580)





People v Rios


2014 NY Slip Op 07580


Decided on November 6, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 6, 2014

Mazzarelli, J.P., Acosta, DeGrasse, Clark, JJ.


13403 4606/07

[*1] The People of the State of New York, Respondent,
vJuan Rios, Defendant-Appellant.


Stanley Neustadter, Cardozo Appeals Clinic, New York (Bobbi C. Sternheim of counsel), for appellant.
Cyrus R. Vance Jr., District Attorney, New York (Beth Fisch Cohen of counsel), for respondent.

Judgment, Supreme Court, New York County (Daniel P. FitzGerald, J.), rendered November 21, 2011, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
Defendant's challenges to the prosecutor's cross-examination and summation are unpreserved, and we decline to review them in the interest of justice. As an alternative holding, we find no basis for reversal (see People v Overlee , 236 AD2d 133 [1st Dept 1997], lv denied  91 NY2d 976 [1992]; People v D'Alessandro , 184 AD2d 114, 118-119 [1st Dept 1992], lv denied  81 NY2d 884 [1993]). To the extent there were improprieties, the errors were harmless, given the overwhelming evidence establishing defendant's guilt and refuting his affirmative defense of extreme emotional disturbance (see People v Crimmins , 36 NY2d 230 [1975]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 6, 2014
CLERK